                    Case 20-11823                     Doc 45          Filed 09/24/20 Entered 09/24/20 11:25:29                                       Desc Main
                                                                        Document     Page 1 of 3

 Fill in this information to identify the case:
 Debtor name Hopster's LLC
 United States Bankruptcy Court for the: DISTRICT OF MASSACHUSETTS                                                                                     Check if this is an

 Case number (if known):                20-11823                                                                                                       amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                         Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                      is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                      unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                      disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                              Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                  partially secured          of collateral or setoff
 American Express                                                credit card                                                                                             $152,612.00
 P.O. Box 1270
 Newark, NJ 07101
 American Express                                                business credit                                                                                           $24,949.00
 P.O. Box 1270                                                   card
 Newark, NJ 07101
 Ardagh Metal                                                    Beer can supplies                                                                                         $10,618.00
 Beverage USA
 P.O. Box 417913
 Boston, MA
 02241-7914
 Best Buy                                                        business credit                                                                                           $19,469.00
 Attn: Credit                                                    card
 Services
 P.O. Box 790441
 Saint Louis, MO
 63179
 Brewhouse                                                       Brew kettles and                                                                                          $15,533.00
 Solutions LLC                                                   installation
 P.O. Box 388
 Henniker, NH 03242
 Chase Credit Card                                               business credit                                                                                           $34,889.00
 Services                                                        card for supplies
 Cardmember
 Services
 P.O. Box 1423
 Charlotte, NC
 28201-1423
 Emmaculate                                                      Repairs and                                                                                                 $5,430.00
 Reflections                                                     supplies
 5440 North State
 Road 7
 Suite 223
 Fort Lauderdale, FL
 33319
 Eversource                                                      Utility: electric bill                                                                                    $13,210.00
 P.O. Box 56007
 Boston, MA 02205

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                    Case 20-11823                     Doc 45         Filed 09/24/20 Entered 09/24/20 11:25:29                                       Desc Main
                                                                       Document     Page 2 of 3


 Debtor    Hopster's LLC                                                                                      Case number (if known)         20-11823
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fleet Refrigeration &                                           vendor: HVAC                                                                                             $14,272.00
 Air Conditioning                                                repair &
 c/o Steven                                                      maintenance
 Srocynski
 Cohn & Dussi, LLC
 68 Harrison Avenue,
 Suite 502
 Boston, MA 02111
 Frank Rounds                                                    Repair and                                                                                                 $5,515.00
 Company                                                         supplies
 65 York Avenue
 Randolph, MA 02368
 Lewis Brisbois                                                  Outstanding legal                                                                                        $10,936.00
 Bisgaard & Smith                                                bill/attorneys fees
 One International
 Place
 Suite 350
 Boston, MA 02110
 NFLSRE 51 Sleeper                                               Boston Seaport         Disputed                                                                        $245,000.00
 LLC                                                             location landlord
 c/o Aaron Fenton,                                               (past due rent).
 Esq.
 Mintz Levin
 One Financial
 Center
 Boston, MA 02111
 On Deck                                                         Term Loan                                                                                                $73,926.00
 1400 Broadway
 New York, NY 10018
 Paytronix Systems,                                              customer loyalty                                                                                         $30,000.00
 Inc.                                                            program
 80 Bridge Street
 Newton, MA 02458
 Prime Realty Trust                                              Rent and                                                                                                 $51,000.00
 11                                                              use/occupancy for
 c/o Otis Realty Inc.                                            Newton location
 17 Main Street, Suite
 201
 Watertown, MA
 02472
 Rockland Trust                                                  UCC lien upon                                      $372,815.00                  Unknown                $372,815.00
 Bank                                                            assets of
 288 Union Street                                                business.
 Rockland, MA 02370                                              Potentially
                                                                 forgiveable
 Rockland Trust                                                  business credit                                                                                          $41,675.00
 Bank                                                            card
 288 Union Street
 Rockland, MA 02370
 Sweder & Ross LLP                                               outstanding legal                                                                                          $9,277.00
 28 State Street,                                                bill/attorneys fees
 Suite 802
 Boston, MA 02109

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 20-11823                     Doc 45         Filed 09/24/20 Entered 09/24/20 11:25:29                                       Desc Main
                                                                       Document     Page 3 of 3


 Debtor    Hopster's LLC                                                                                      Case number (if known)         20-11823
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sysco Boston LLC                                                Vendor: food                                                                                               $6,000.00
 99 Spring Street                                                services and
 Plympton, MA 02367                                              supplies
 Sysco Boston LLC                                                Vendor: food                                                                                             $40,380.00
 99 Spring Street                                                services and
 Plympton, MA 02367                                              supplies




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
